DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse in the reply filed on August 11, 2022, is acknowledged.  The traversal is on the ground(s) that there is insufficient burden cited to justify the Election of Species Requirement.  While the Examiner disagrees with Applicants’ traversal, the Examiner has nevertheless withdrawn the Election of Species Requirement of August 5, 2022, as a prior art search of the full scope of base instant claims 1 and 12 did not retrieve any new prior art.
All claims have been examined on the merits.
Current Status of 17/172,760
This Office Action is responsive to the original claims of February 10, 2021.
Original claims 1-20 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/172,760, filed 02/10/2021, as a division of 15/421,136, filed 01/31/2017, now U.S. Patent #:  10,950,893.  Application 15/421,136 claims priority from U.S. Provisional Application 62/436,302, filed 12/19/2016.
The effective filing date is December 19, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2022 and 02/10/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claims 1 and 12 each contain “including one or more halide ions and a crown ether”.  This phrase renders the metes and bounds of claims 1 and 12 undefined (hence rendering claims 1 and 12 indefinite).  As drafted, the artisan does not know if “one or more halide ions and a crown ether” are additional exemplary embodiments or are required embodiments for these claims.
Claims 2-11 are similarly rejected since these claims refer back to base claim 1 but do not remedy the rationale underpinning the rejection against claim 1.
Claims 13-20 are similarly rejected since these claims refer back to base claim 12 but do not remedy the rationale underpinning the rejection against claim 12.
	Applicants should delete “including one or more halide ions and a crown ether” from claims 1 and 12 to render moot this rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1, 5-7, 11, and 13 of copending Application No. 17/674,486 (reference application).  The instant claims of February 10, 2021 and the reference claims of February 17, 2022 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, reference claims 1 and 6, drawn to a fluoride ion battery (synonymous with “electrochemical cell” as batteries are electrochemical cells) comprising an anode, cathode, and liquid electrolyte composition comprising a non-aqueous solvent and a crown ether-metal halide complex comprising one or more halide ions and a crown ether, wherein the crown ether-metal halide complex is at least partially dissolved and the concentration of the halide ions is 0.01 M to 1 M, anticipates instant claims 1, 9, 12, and 16, drawn to same.
Furthermore, the metal ions of reference claim 6 anticipate said identical metal ions of instant claims 2-4 and 15.
Furthermore, the crown ethers of reference claim 7 anticipates same of instant claims 5-6 and 13-14.
Furthermore, reference claim 5, drawn to bis(2,2,2-trifluoroethyl) ether, anticipates instant claims 7 and 18, drawn to same.
Moreover, reference claim 11, wherein the anode comprises a metal, anticipates instant claims 10 and 19, drawn to same.
Additionally, the lanthanum of reference claim 13 anticipates the same of instant claims 11 and 20.
Furthermore, the reference Specification paragraph [0052] on page 14 discloses that the crown ether-metal halide complex is present in a concentration of between 0.08 M and 0.20 M, which anticipates instant claims 8 and 17, drawn to the same.
This reference can only be a non-statutory double patent rejection and therefore, filing a Terminal Disclaimer will render moot this rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are presently allowable as written.
There is no known prior art reference that either teaches or anticipates an electrochemical cell comprising an electrolyte composition comprising a crown ether-metal halide complex that is at least partially dissolved and wherein the halide ions in the composition are as specified in instant claims 1 and 12.
Applicants have disclosed surprising/unexpected ion mobility of their electrolyte compositions (see Table 1 in paragraph [0034] of the Specification) as instantly claimed.
Furthermore, the references JADHAV (Jadhav, V., et al.  “Crown ether metal complex fluoride salt as a facile and low hygroscopic fluoride source for nucleophilic fluorination.”  Chemical Engineering Journal.  (2015), Vol. 270, pp. 36-40, referenced in IDS of 02/10/2021); GORES (Gores, H.J., et al.  “Non-Aqueous Electrolyte Solutions.”  (2014).  In:  Kreysa G., Ota K., Savinell R.F. (eds).  Encyclopedia of Applied Electrochemistry.  Springer, New York, NY, referenced in IDS of 02/10/2021); and SECONDARY (“How Batteries Work:  Rechargeable Batteries.”  (June 11, 2011).  Accessed 30 Apr 2020.  Available from:  < https://electronics.howstu;ffworks.com/everyday-tech/battery5.htm >, referenced in IDS of 02/10/2021), are no longer considered obviousness prior art references (see obviousness rejection made in Non-Final mailed May 11, 2020, of parent application) as per Applicants’ persuasive remarks of August 10, 2020, in the parent.
The safe harbor provision under 35 U.S.C. 121 prevents application of the parent 15/421,136 (now U.S. 10,950,893 B2) as a non-statutory double patent reference:  Applicants voluntarily withdrew non-elected Group II drawn to the instant compound/composition claims in order to get elected Group I method of making claims allowed in the parent.  See MPEP 804.01.
The parent patent U.S. 10,950,893 B2 cannot constitute a statutory double patent reference against the instant application as the parent patent is drawn to methods of making the instantly claimed electrochemical cell composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625